Citation Nr: 1827648	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus.

2.  Entitlement to an initial compensable evaluation for bunion of the left foot.

3.  Entitlement to an initial compensable evaluation for bunion of the right foot.

4.  Entitlement to an initial rating in excess of 50 percent prior to March 18, 2015, and in excess of 70 percent thereafter for service-connected generalized anxiety disorder with persistent depressive disorder and alcohol use disorder (hereinafter "GAD").

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to nonservice-connected pension (NSC).


REPRESENTATION

Appellant represented by:	David Davidson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2011, the RO awarded an increased 50 percent rating for the Veteran's GAD retroactive to the original grant of service connection.  In December 2015, the RO increased the Veteran's rating for GAD to 70 percent effective March 18, 2015.  The claim remains in controversy as the less than the maximum benefit available was awarded on each occasion.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2015, the Veteran presented testimony before the Board; the transcript has been associated with the electronic record.  In January 2018, the Veteran was notified that the Veterans Law Judge (VLJ) was no longer employed at the Board and she had the an opportunity for new hearing.  She was further notified that she had 30 days to respond and if she did not, it would be assumed that she did not want another hearing and adjudication would proceed accordingly.  The Veteran did not respond and a decision will be made on the appellate record, to include the transcript from the August 2015 hearing. 

In February 2016, the Board remanded the matters for additional development and adjudication. 

The issues of entitlement to increased evaluations for pes planus and bilateral bunions, TDIU, and NSC are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

Affording the Veteran all reasonable doubt, for the entire appeal period, the service-connected GAD was shown to produce occupational and social impairment, with deficiencies in most areas, such as difficulty in establishing and maintaining effective social relationships, disturbances of motivation and mood, anxiety, depression, and daily panic attacks; there was no finding of total occupational or social impairment.


CONCLUSIONS OF LAW

1. Prior to March 18, 2015, the criteria for the assignment of a 70 percent schedular rating, and no higher, for the service-connected GAD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Codes 9413, 9400, and 9434 (2017).

2. The criteria for the assignment of an evaluation in excess of 70 percent for the service-connected GAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Codes 9413, 9400, and 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's GAD is currently evaluated as 50 percent disabling prior to March 18, 2015, and 70 percent disabling thereafter variously under Diagnostic Codes 9413, 9400, and 9434.  Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings.

The General Rating Formula for Mental Disorders provides that a 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture a 70 percent rating, and no higher, is warranted for the entire appeal period.  38 C.F.R. § 4.7.  

In this regard, upon VA examination in November 2009, the Veteran complained of daily mild to moderate anxiety, daily moderate depression, sleep problems, severe panic attacks one to two times per week, and daily racing thoughts.  Objective examination showed the Veteran was clean and casually dressed.  Her speech was unremarkable and mood was dysphoric.  Her affect was constricted, but she was oriented and thought process was unremarkable.  She reported passive suicidal ideation wishing she was not alive two to three times a week but without plans or intent.  There were no delusions or hallucinations.  She understood the outcome of her behavior and that she had a problem.  Immediate memory was mildly impaired but her recent and remote memory was normal.  She was employed part time and lost less than a week from work due to depression. It was noted she had poor social interaction and that she did not like being around people.  

On VA examination dated December 18, 2010, there was a clear decline in the Veteran's overall functioning.  While she again complained of racing thoughts, panic attacks increased to six to 8 times a day.  She also endorsed poor concentration, isolation, insomnia, depression, and feelings of hopelessness.  She was neat and groomed.  Her speech was clear and her affect was normal.  There were no delusions or hallucinations.  The Veteran denied suicidal or homicidal ideation.  She understood the outcome of her behavior and that she had a problem.  Memory was normal.  The examiner noted that she was unemployed, but that she was arrested for drug charges and that impacted her employment.  The examiner found deficiencies in most areas.  Examples included avoiding family and positive supports, poor concentration, not working, and an anxious and depressed mood.  

In accordance with Mauerhan and Vazquez-Claudio, the Board finds that prior to March 18, 2015 the Veteran's symptoms more nearly approximated that of a 70 percent disability rating.  Indeed, the Veteran presented with passive suicidal ideation on a weekly basis, panic attacks were noted to be severe and weekly, and she reported daily anxiety and depression.  The Board acknowledges that the evidence shows she did not neglect her personal appearance or hygiene.  Speech was normal.  There was no impaired impulse control or spatial disorientation.  However, to warrant a 70 percent disability rating there only needs to be a showing that the evidence approximates the symptoms contemplated by that disability rating.  The Board finds that overall, the symptoms have approximated a 70 percent disability rating prior to March 18, 2015.  

However, the Board finds that, in accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's GAD produces a wide range of symptoms and while a 70 percent rating is warranted for the entire appeal period, there has been no evidence of total occupation or social impairment to warrant a 100 percent rating.  In fact none of the evidence of record throughout the appeal period shows that the Veteran's GAD causes "total" occupational and social impairment, which is required by the 100 percent criteria.  38 C.F.R. § 4.130.   

None of the VA examinations in November 2009, December 2011 and November 2015 showed gross impairment in thought processes or communication, persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or  memory loss for names of close relatives, own occupation, or own name.  The Board notes that on examination the Veteran has been found to have multiple diagnoses to include GAD, alcohol use disorder, and dysthymic disorder, but the symptoms could not be distinguished.  The 2015 VA examiner further indicated that all the psychiatric disorders were intertwined.  

VA outpatient treatment records routinely showed the Veteran denied delusions, hallucinations and homicidal and suicidal ideation.  Insight and judgment were fair. She was always groomed.  See e.g. VA outpatient treatment records dated July 2011, December 2011, October 2012, February 2013, May 2013, November 2013, April 2014, September 2014, November 2016, January 2017, and May 2017.  Entries dated in January, April, and May 2017 additionally noted the Veteran's memory was intact.  38 C.F.R. § 4.119.

Further, total social and occupational impairment was not found at any of the VA examinations.  On VA examinations in 2009 and 2011, there was occupational and social impairment with reduced reliability and productivity.  On examination in 2015, the Veteran had occupational and social impairment with deficiencies in most areas.  The overall functioning described in detail by the examiners clearly shows the Veteran has continued occupational and social functioning above a level that could be considered total impairment.  

After careful considering of these examinations and all the evidence of record during the period under appeal, the Board finds that a 70 percent rating, and no higher, is warranted.   38 C.F.R. § 4.119; Hart, supra; Vazquez-Claudio, 713 F.3d at 117.


ORDER

Prior to March 18, 2015, a 70 percent evaluation for the service-connected GAD is granted subject to the regulations governing the payment of VA monetary benefits.

An evaluation in excess of 70 percent for the service connected GAD is denied.


REMAND

The Veteran asserts that she is entitled to increased compensation for her service-connected bilateral bunions and pes planus due to such symptoms as pain and difficulty standing and/or walking for extended periods.

The Veteran was afforded a VA foot conditions examination in November 2015.  However, the Board finds the examination inadequate for rating purposes.  Notably, the examiner did not provide any response to whether the Veteran had hallux rigidus, acquired pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or other foot conditions and injuries.  Further, under functional loss and limitation of motion, the examiner marked the contributing factors of disability but failed to indicate which disability caused the symptoms, i.e. the pes planus or the bunions.  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Clarification must be sought to determine whether there is any overlapping symptomatology between the service-connected pes planus and bunions in order to properly determine the extent, frequency, and/or severity of symptoms and manifestations associated with each disability.   In addition, the Board points out that the 2015 VA examination does not address all necessary testing.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

The adjudication of the claims for TDIU and NSC could be impacted by a favorable resolution of the remanded issues.  Thus, the Board finds the issues of entitlement to TDIU and NSC are inextricably intertwined with the issues being remanded; as such, the adjudication of the issues of entitlement to TDIU and NSC must be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

The RO should ensure that all due process requirements are met, to include obtaining any updated VA treatment records since July 2017.  38 C.F.R. § 3.159.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C. § 5103A  (b) (2012).

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure the Veteran is afforded every possible consideration.  

Accordingly, the issue is remanded for the following action:

1.  The RO should obtain updated VA treatment records pertinent to the issues, to include those dated from July 2017 to the present.  All attempts to secure this evidence must be documented in the claim file by the RO and VA facilities must provide a negative response if no records are available.  

2.  The Veteran must be afforded a VA examination to determine the severity of her service-connected bilateral pes planus and bunions.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must use the most recent Disability Benefits Questionnaire for musculoskeletal disabilities, which complies with the mandates in Correia.  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.  

The examiner should distinguish the extent, frequency and/or severity of those symptoms and manifestations associated with her service-connected bilateral pes planus and service-connected bunions of the bilateral feet.   If possible, the examiner should provide a list of symptoms associated with each diagnosed disability/disease.  If the examiner determines that it is not possible to discern which disorder primarily contributes to the findings, the examiner must explain why and provide a statement detailing any overlapping or inextricable symptoms.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


